First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson (WO 2016/027249, cited by applicant on IDS submitted 4/2/2021) and Scangarella-Oman et al. (2018, cited by applicant on IDS submitted 4/2/2021).
Widdowson teaches the use of gepotidacin:

    PNG
    media_image1.png
    160
    166
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts thereof for use in treating Neisseria gonorrhoeae (see the entire article, especially Abstract; page 38, line 7 – page 40, line 12; claims 13-18).  The reference teaches
Pharmaceutically acceptable salts such as, methanesulphonate (see page 15, lines 29-34);
Formulated for oral administration to humans (page 29, lines 15-20);
The amount of the compound varies depending on the patient and mode of administration; treatment regimen can be determined readily by those of ordinary skill in the art (page 27, lines 14-23; page 28, lines 28-35);
Administered from 1 to 5 times daily and exemplifies a total of two doses given (see page 29, lines 10-12; page 136, lines 29-39);
Use in ciprofloxacin-resistant strains (see in vitro assay, pages 135-136); and
Treatment of vaginal infection (see in vivo assay, pages 136-137).

Scangarella-Oman et al. teaches oral gepotidacin useful in treating uncomplicated urogenital gonorrhea caused by Neisseria gonorrhoeae, including pharyngeal and rectal N. gonorrhoeae infections (see the entire article, especially Abstract; Results).

As evidenced by Widdowson and Scangarella-Oman et al., the use of oral gepotidacin for treating Neisseria gonorrhoeae, irrespective of the infection site, was known in the art at the time of the present invention (see also page 2, lines 4-12 of the present specification).

The instant claims differ from the cited reference by reciting
Administration of two doses of 3g each within one day;
Administration at an interval of 6-12 hours or 10-12 hours;
Humans aged 12-18 years or above;
Administration to female or male; and
Wherein the human has failed at least one prior line of treatment of the infection.

However,
as set forth by Widdowson and would have been known to the skilled artisan in the pharmaceutical art at the time of the present invention, the amount of the drug varies depending on the patient and mode of administration, i.e., treatment regimen can be determined readily by those of ordinary skill in the art.  
Also as recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Based on the teaching of the cited references and the knowledge in the pharmaceutical art, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention to optimize the compositions disclosed by cited references with a reasonable expectation of success, because “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, the administration of two doses of 3g within one day or administration at intervals of 6-12 or 10-12 hours as instantly claimed would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the art at the time of the present invention;
The recitation of treatment of human aged 12-18 years or above and administration to female or male are noted.  However, the art teaches treatment of “human” and, thus, the skilled artisan would have the reasonable expectation of treating human, male or female, of any age; and 
The recitation that the human has failed at least one prior line of treatment of the infection is also noted.  Based on the teachings of the art, especially the treatment of drug-resistant strains, the skilled artisan in the art would have the reasonable expectation that gepotidacin would also be useful in treating gonorrhoeae in humans wherein said human has failed at least one prior line of treatment of the infection.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628